DETAILED ACTION
This office action addresses Applicant’s response filed on 28 February 2022.  Claims 1-10 and 12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) creating an allocation map, mapping registers to signals, listing signals, registers, and calculation rules as being mapped to one another, detecting that values of signals are determined from values of other signals based on a calculation rule, and calculating values of signals from values of other signals, which could be performed in the mind or with pen and paper.  Specifically, the claimed invention is directed to recognizing and listing relationships between signals and registers, and calculating values of signals based on values of other signals; the process is performed if a circuit designer/engineer, looking at a design/code and identifies signals and registers that are related to each other and notes these relationships in some way (e.g., by writing them down), and then determines a signal value from another signal value using the noted relationship.
Claims 2-10 merely recite additional characteristics of the signals, registers, and calculation rules, which does not change the abstract nature of the method itself.
Claim 12 recites noting further relationships in the allocation map and deciding whether to read out a signal value or calculate the signal value from another signal value, which are abstract mental processes similar to claim 1.
This judicial exception is not integrated into a practical application because aside from the abstract idea, the claims recite: 1) automation in some unspecified way, which is simply generic computer implementation of the abstract idea; and 2) reading out data from the FPGA, which is merely insignificant extra-solution activity that is insufficient for integrating the abstract idea into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation and insignificant extra-solution activity do not constitute ‘significantly more’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using … at least a first signal at a first location”, and “using a second signal at a second location”, without recite any steps for said use.  It is therefore unclear what the claims actually require to satisfy the “using” limitations.  All other claims depend from claim 1 and are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims have been amended to resolve the § 112 issues.  Remarks at 6.  However, the § 112 issue with the “using” limitations has not been addressed.
Applicant asserts that the claims are patent-eligible under § 101 because the claimed invention recites a “‘technology-based solution’ of creating an allocation map for use in real-time simulations” and “confines the abstract idea to a particular, practical application of the abstract idea”.  Remarks at 7.  The examiner disagrees.  As an initial matter, the claims do not tie the creation of the allocation map to any other aspect of the invention.  More importantly, however, the claims, as amended, still recite performing mere data analysis/manipulation of test data; here, the FPGA simulation merely produces the data that the claimed invention operates on.  A designer that determines (e.g., thinks about) relationships between signals in an FPGA design, receives a set of simulated FPGA signal values, and calculates another signal value from a simulated signal value using the determined relationship, satisfies the claimed invention.  In short, the claimed invention attempts to monopolize the very concept of determining relationships between signals so that simulation results for some signals can be used to calculate values of other signals, which is clearly an abstract mental process.
Although Applicant cites BASCOM Global Internet v. AT&T Mobility to support patentability of the claims, the reasoning in BASCOM is inapplicable here.  The claims in BASCOM were found patent-eligible because the claims recited the inventive concept of installing filtering tools at a specific location remote from end-users, with customizable filtering features specific to each end user, which bears no similarity to Applicant’s claims.  Applicant’s invention is directed to determining relationships between signals and calculating a value for a signal from another signal using the determined relationship; there is no arrangement analogous to the remote filtering in BASCOM, because Applicant’s invention only recites the generation and analysis of data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2 July 2022








/ARIC LIN/            Examiner, Art Unit 2851    




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851